NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

WILLIE LEE CLARK,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-5116
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 21, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Michelle Sisco,
Judge.

Willie Lee Clark, pro se.


PER CURIAM.

              Affirmed. See McDonald v. State, 957 So. 2d 605 (Fla. 2007); Knight v.

State, 808 So. 2d 210 (Fla. 2002); Burdick v. State, 594 So. 2d 267 (Fla. 1992).



MORRIS, SLEET, and ATKINSON, JJ., Concur.